Citation Nr: 9916281	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for depressive 
neurosis with psychophysiologic muscle tension, headache 
reaction and blackouts and dizziness, currently evaluated as 
70 percent disabling.

2.  Entitlement to an initial compensable rating for 
residuals of low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from July 1970 to June 1971.

The Board of Veterans Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

This case was before the Board on the issues of entitlement 
to service connection for blackouts and dizziness and 
residuals of a low back injury in February 1997, when it was 
remanded for additional development of the evidence.  While 
the case was in appellate status, the RO, in a rating of June 
1997, granted service connection for dizziness and blackouts 
finding that these conditions were manifestations of the 
veteran's service-connected psychiatric disorder and that 
they in turn had caused the veteran to fall and injure his 
low back.  The RO added blackouts and dizziness to the 
veteran's psychiatric disability, but maintained that rating 
at the 70 percent level. 

The RO also granted service-connection for residuals of a 
back injury secondary to service-connected psychiatric 
disability effective from January 24, 1994, date of receipt 
of claim.  The RO assigned an initial noncompensable rating 
which has remained in effect to the present.  The veteran was 
advised of these determinations by RO letter, dated in June 
1997.  In response, the veteran voiced disagreement with the 
ratings assigned for his psychiatric disorder and low back 
disorder and also appeared to be raising other issues.  
Thereafter, the RO furnished the veteran a deficient 
supplemental statement of the case with respect to the 
increased rating issues.  The case was then returned to the 
Board for further appellate review.

In a remand of September 1997, the Board noted that the 
specifics of the veteran's notice of disagreement had to be 
clarified prior to further appellate review and also that 
there were procedural deficiencies requiring correction.  The 
RO contacted the veteran with respect to the determinations 
with which he disagreed, and in response, the veteran limited 
his disagreement to the issues shown on the title page.  The 
RO reconsidered the increased rating issues and again denied 
his claims for increase.

In March 1998 the Board remanded this case for additional 
development of the evidence.  The case is once more before 
the Board for appellate review.  
The Board notes that the issue of entitlement to an increased 
rating for depressive neurosis with psychophysiologic muscle 
tension, headache reaction and blackouts and dizziness, 
currently evaluated as 70 percent disabling is addressed in 
the remand portion of the decision.

In a statement received in January 1999, the veteran appears 
to be raising the issue of entitlement to service connection 
for a right wrist disability secondary to falling injuries 
due to service-connected depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness.  Such newly raised issue is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period between the effective date of the initial 
grant of service connection until the present, the veteran 
has complained of low back pain which he believes to be a 
manifestation of his service-connected residuals of a low 
back injury.

2.  The veteran's low back symptoms have been primarily 
associated with intercurrent osteoarthritis and degenerative 
disc disease (DDD) of the low back which were medically 
determined to be related to the aging process and for which 
service connection has not been established.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a low back injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.7, 
4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An historical review of the record shows that in June 1997 
the RO granted service-connection for residuals of a back 
injury secondary to service-connected psychiatric disability 
effective from January 24, 1994, date of receipt of claim.  
The RO assigned an initial noncompensable evaluation under 
38 C.F.R. § Part 4, Diagnostic Code 5292 which has remained 
in effect to the present for residuals of back injury 
manifested by no more than "a little decrease in pain and 
temperature over L5 on the left side presumably secondary to 
a back injury."  

The pertinent evidence of record at the time consisted of 
private medical records dated in December 1993 referring to 
low back problems related to a lifting injury at work.  He 
also complained of left lower extremity symptoms.  An X-ray 
of the lumbar spine revealed mild congenital central canal 
narrowing and mild L5-S1 disc degeneration without herniation 
or significant bulge.  

At a hearing before a hearing officer at the RO in August 
1995 the veteran claimed service connection for degenerative 
disease of the low back secondary to injury on the job due to 
the service-connected psychiatric disability.  A copy of the 
hearing transcript is on file.  

On a report of a VA neurologic examination in April 1997 it 
was essentially noted that the veteran dated his problems 
back to basic training when he apparently injured his head in 
an obstacle course exercise.  He told the examiner that he 
awoke in the barracks and estimated he was unconscious for a 
couple of hours.  He was then sent for an evaluation and 
treatment.  Over the intervening years he carried a diagnosis 
of post-traumatic headaches and had been to several 
neurologists who had done detailed evaluations on him along 
with all appropriate tests.  He also developed psychiatric 
symptoms and blackouts that caused him to fall.  He noted 
that approximately one year prior to the examination he 
developed disk disease in the low back on account of his 
falling.  

On cranial nerve examination for nerves III through XII was 
unremarkable.  There was no nystagmus that could be elicited 
by moving the head in any direction.  On motor examination, 
the veteran had normal muscle tone and strength with no 
muscle atrophy, fasciculation or abnormal movements present 
at that time.  Straight leg raising tests were negative at 90 
degrees bilaterally.  Sensory examination was intact with the 
exception of a little decrease in pain and temperature over 
the L5 dermatome on the left side, presumably secondary to 
his back injury.  The deep tendon reflexes were equally 
hypoactive throughout at plus/minus in the lower extremities.  
Gait was cautious.  When asked to stand on his toes he 
complained of pain in his left leg.  Impression was no 
neurologic deficits attributable to the blackouts and dizzy 
spells at this time with the exception of mild left leg 
sensory loss presumably secondary to back injury when the 
veteran had one of his falls.  

VA outpatient treatment records dated in the mid 1990's 
reflected occasional treatment for chronic low back pain with 
decreased range of motion.  It was indicated that a Magnetic 
Resonance Imaging (MRI) scan revealed degenerative joint 
disease and questionable L4-5 root compression.  

On a report of a VA orthopedic examination in June 1998, with 
the benefit of review of the veteran's claims file, it was 
noted that the veteran worked at odds and ends that did not 
require heavy lifting.  In 1991 he was doing dry wall 
construction when he got dizzy and fell.  He got up and 
continued working the rest of the day.  

The next morning, the veteran awoke with pain in the lower 
back radiating down the left lower extremity to his ankle and 
down the right lower extremity to the right knee.  He now had 
constant pain in the lower back radiating to the left ankle 
whenever he bore weight.  He had no pain when sleeping.  He 
had no sphincter dysfunction.  He used a cane in the left 
hand to reduce the pain in the left buttock and leg.  

On physical examination, the veteran was described as a well 
developed and well nourished individual who walked with a 
normal gait.  He stood erect without pelvic obliquity or 
scoliosis.  Range of motion testing revealed flexion to 50 
degrees; extension to 25 degrees, right lateral bending to 25 
degrees and left lateral bending to 25 degrees.  He had a 3 
centimeter by 3 centimeter nontender, soft mass with discrete 
margins at the level of L1 in the midline posteriorly.  This 
was noted to have the feeling of a lipoma.  Axial compression 
caused no low back pain.  He had no tenderness over the 
spinous processes.  Straight leg raising on the right was 
limited to 80 degrees by hamstring tightness. Straight leg 
raising on the left caused hamstring tightness at 60 degrees.  
In the sitting position, straight leg raising was not 
limited.  

The examiner noted that in doing range of motion testing the 
veteran did it with and without resistance.  The veteran had 
no particular pain either way.  On neurologic testing, deep 
tendon reflexes were active and equal in the ankles.  The 
left knee reflex was diminished as compared to the right.  He 
had no quadriceps atrophy or evidence of weakness in the 
quadriceps muscles.  He could walk on his heels and toes 
without difficulty.  He could squat and arise from the 
squatting position without assistance.  

The examiner could detect no weakness in the lower 
extremities.  Sensation to light touch was intact.  The 
circumference of the legs was equal indicating there was no 
atrophy present.





X-rays of the lumbar spine (Three views) revealed that the 
veteran had a trace of retrolisthesis of L5 on S1.  He had 
minute, less than 1 millimeter (mm), osteophytes on the 
anterior superior and anterior inferior corners of L1.  There 
was no narrowing of the disc spaces.  It was noted that aging 
changes such as these tiny osteophytes were found in 40 
percent of all adults over 35 and were of no clinical 
significance.  The examiner opined the trace of 
retrolisthesis was of no clinical significance.  It was noted 
that an MRI of the lumbar spine performed in early 1997 
revealed loss of water in the facet joints of L4-5 and L5-S1 
indicative of DDD.  

Also noted were mild degenerative changes in the facet joints 
of L4-5 and L5-S1 on the left side.  Small osteophytes were 
noted at that level.  There was some concern over the slight 
narrowing of the intervertebral foramina with compression 
over the nerve roots.  The examiner noted that there was no 
clinical evidence of involvement of these roots which would 
make their exit at these levels.  Impression was DDD L4-5 and 
L5-S1 and mild osteoarthritis facet joints L4-5 and L5-S1 on 
the left.

The examiner noted that the examination findings were related 
to age.  On examination the examiner noted not detecting any 
weakness of movement or pain on movement against resistance.  
The veteran had no measurable weakness in the back.  The 
examiner indicated that fatigue was a vague and subjective 
complaint and could not be measured.  It was noted that 
coordination was a function of the central nervous system and 
not the lumbar spine.  It was noted that the veteran had no 
loss of motion due to weakness, fatigue or incoordination.  
It was noted that functional ability may be compromised 
temporarily during acute flare-ups.  It was noted that it was 
not feasible to estimate additional range of motion loss due 
to pain on use or during a flare-up.  



On a report of a VA neurologic examination in June 1998 with 
benefit of review of the veteran's claims file it was noted 
as pertinent medical history that the veteran had a problem 
consisting of low back pain radiating into the left lower 
extremity to the foot for which he was being seen by VA.  
This was the consequence of a fall that he had while he was 
working about five or six years earlier and was being treated 
by the appropriate VA clinics with the usual measures.  It 
was noted that he had not had an operation for this and that 
his most recent MRI for this was unremarkable.  

On objective examination motor testing revealed normal muscle 
tone and strength with no atrophy, fasciculation or abnormal 
movement detected.  Straight leg raising tests were negative 
at 90 degrees bilaterally.  Sensory examination was intact 
throughout.  Coordination, gait, station, and Romberg were 
all normal.  It was noted that nevertheless the veteran 
preferred to walk with a cane.  Deep tendon reflexes were 
present and equal at 1-plus.  Impression was normal 
neurologic examination.  

On a VA Social and Industrial Survey Report in June 1998 it 
was noted that the veteran was still employed as a truck 
driver.  


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities. Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. Id. In determining whether an increased 
evaluation is proper, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or any equal balance, the claim is 
allowed.  Id.

The provisions of 38 C.F.R. § 4.14 preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 
4.2, 4.41 (1998).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998) provides a 
minimum 10 percent schedular rating for limitation of motion 
of the lumbar spine which is slight in degree.

In every instance where the minimum rating evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

The Board also notes that under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998), 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.





Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998), a 
noncompensable rating is warranted for intervertebral disc 
syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996) 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code.  VAOPGCPREC 36-97.  The Board is 
bound by this interpretation.  See 38 U.S.C.A. § 7104(c).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled. However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (1998).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are also related considerations. 
It is the intention of the VA Schedule for Rating 
Disabilities to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as at least 
minimally compensable.



The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (Court) held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern" is not applicable to the assignment of an initial 
rating for disability following an initial award of service 
connection for the disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged ratings."



Analysis

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service-connected 
residuals of a low back injury is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board is also satisfied that 
all relevant facts have been properly developed.  Moreover, 
there is no indication that there are additional records 
which would aid a decision.  The Board concludes that the 
record is complete and there is no further duty to assist the 
veteran in developing his claim under 38 U.S.C.A. § 5107(a).

After a review of the claims folder, the Board is of the 
opinion that the criteria for an increased (compensable) 
evaluation for residuals of a low back injury are not met 
from the effective date of the initial grant of service 
connection; that is, January 24, 1994.  The Board recognizes 
that the only abnormal finding in the pertinent record is 
that of a temporary and isolated sensory finding of "a 
little decrease in pain and temperature over the L5 dermatome 
on the left side, presumably secondary to his back injury" 
as noted on a VA neurologic examination in April 1997.  
Otherwise, the examination in April 1997 reflected normal 
pertinent findings relative to the present claim.  

Significantly, the remaining subsequently dated pertinent 
clinical records through June 1998 including a recent VA 
orthopedic examination have referred to low back symptoms 
that were medically determined to be associated with 
intercurrent DDD and osteoarthritis of the low back due to 
the aging process for which service connection has not been 
established.  While the veteran claims that his DDD and 
osteoarthritis of the low back are due to service-connected 
low back injury, the Board notes that where the determinative 
issue involves the question of a medical diagnosis or 
causation, only individuals possessing specialized training 
and knowledge are competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 192 (1992).  

Importantly, the symptoms of disabilities for which service 
connection has not been established may not be considered in 
evaluating the service-connected residuals of a low back 
injury.  The total record lacks confirmation of adequate 
pathology related to service-connected disability either 
meeting or more nearly approximating the criteria for a 
compensable evaluation.  As such, the practice known as 
"staged ratings" as cited in Fenderson v. West, 12 Vet. 
App. 119 (1999), is not for application in this case. 

As required by the DeLuca case, the Board has also taken into 
consideration the provisions of 38 C.F.R. § 4.45.  In this 
regard there has been no weakened movement of the low back, 
excess fatigability or incoordination described in the record 
due to the service-connected residuals of a back injury.  

Also, in determining functional disability, VA has a duty to 
include an evaluation of the veteran's pain.  38 C.F.R. § 
4.40.  In DeLuca v. Brown, the Court held that 38 C.F.R. § 
4.40 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any pain the veteran 
attributes to his service-connected low back disability is 
not supported by adequate pathology.

Neither does the evidence show that the disability more 
closely approximates the criteria for a compensable 
evaluation, see 38 C.F.R. § 4.7, or is so exceptional or 
unusual as to render the application of the regular schedular 
standards impractical. 
38 C.F.R. § 3.321(b)(1).  It is clear that the disability at 
issue has not rendered the veteran's clinical picture unusual 
or exceptional in nature, has not markedly interfered with 
employment, and has not required frequent inpatient care as 
to render impractical the application of regular schedular 
standards, thereby precluding respective a grant of an 
increased evaluation on an extraschedular basis.  The Board 
points out that the evidence clearly shows that any 
significant back pathology has been linked on the basis of 
competent medical authority to intercurrent nonservice-
connected back disabilities rather than to any identified 
service-connected back disability. 

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an initial 
compensable evaluation for residuals of a low back injury.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a low back injury is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1998, the Board remanded the issue of entitlement to 
an increased rating for depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness evaluated as 70 percent disabling for 
additional development including consideration of the 
veteran's claim in accordance with the schedular criteria for 
evaluation of psychiatric disabilities as changed, effective 
November 7, 1996.  



Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Under the old criteria, the severity of disability was based 
upon actual symptomatology as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency. 38 C.F.R. § 4.130.  The old 
schedular provisions of Diagnostic Code 9405, applicable to 
Dysthymic disorder; Adjustment disorder with depressed mood; 
Major depression without melancholia, require that evaluation 
would be based on certain criteria: 

When the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  


The revised rating criteria for other and unspecified 
neurosis under Diagnostic Code 9411 contemplate a 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Department of Veterans Affairs, 38 
C.F.R. Part 4: Schedule of Ratings-Mental Disorders, 61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.130).

The record shows that the RO failed to document consideration 
of the new criteria nor provide the veteran with the 
pertinent rating criteria for which he may present adequate 
argument with respect to his present claim either in the 
statement of the case or supplemental statements of the case 
of record.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that the protracted circumstances of this case and 
others which have come all too frequently before this Court 
demonstrate the compelling need to hold, as we do, that a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  The Court held that where remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is REMANDED to the RO for the following:


1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence referable to treatment
of his depressive neurosis with 
psychophysiological muscle tension, 
headache reaction and blackouts and 
dizziness.

2.  The RO should provide the veteran and 
his representative with a supplemental 
statement of the case listing all 
pertinent previous and amended rating 
criteria regarding the veteran's claim 
for an increased rating for depressive 
neurosis with psychophysiologic muscle 
tension, headache reaction and blackouts 
and dizziness evaluated as 70 percent 
disabling, and document their application 
of the more favorable criteria in rating 
the veteran.  Karnas, Bernard.  A 
reasonable period of time for a response 
should be afforded.

After any other action deemed necessary by the RO has been 
undertaken, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

